Third District Court of Appeal
                               State of Florida

                       Opinion filed January 12, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1354
                     Lower Tribunal No. 18-20074-CC
                           ________________


                      Oracle Elevator Company,
                                  Appellant,

                                     vs.

                    Omni at Coral Way, Inc., etc.,
                                  Appellee.



       An Appeal from the County Court for Miami-Dade County, Maria D.
Ortiz, Judge.

     Sheldon R. Rosenthal, for appellant.

     ADR Miami, LLC, and Juan Ramirez, Jr., for appellee.


Before FERNANDEZ, C.J., and LINDSEY, and HENDON, JJ.

     FERNANDEZ, C.J.
     Appellant Oracle Elevator Company (“Oracle”) appeals the trial court’s

order granting Omni at Coral Way’s (“Omni”) motion for summary judgment.

Because there is a genuine issue of material fact, summary judgment is

inappropriate. We thus reverse and remand for further proceedings.

     “We review the trial court's orders granting final summary judgment de

novo.” Siegel v. Tower Hill Signature Ins. Co., 225 So. 3d 974, 976 (Fla. 3d

DCA 2017).

     This is a breach of contract action brought by Oracle against Omni.

The parties provided copies of the same alleged contract to the trial court,

one signed and one unsigned. There is a genuine issue of material fact on

the basic question of whether the parties had a signed agreement. This is a

question for the trier of fact that cannot be resolved on summary judgment.

See Fla. R. Civ. P. 1.510; United Servs. Auto. Ass'n v. Velez, 305 So. 3d

682, 685 (Fla. 3d DCA 2020).

     Accordingly, we reverse and remand the order on appeal for further

proceedings.

     Reversed and remanded.




                                     2